Citation Nr: 1444204	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a rating in excess of 30 percent for sarcoidosis with restrictive lung disease.

5.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

6.  Entitlement to an effective date earlier than October 21, 2009, for the grant of nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to February 1978

These matters come before the Board of Veterans Appeals Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and from a January 2010 rating decision by the RO in St Paul, Minnesota.  Jurisdiction of these matters reside with the RO in Houston, Texas.

In a September 2013 decision, the Board denied the claim for an earlier effective date for the grant of nonservice-connected pension benefits and remanded the remaining claims on appeal.  The Veteran appealed the Board's decision as to the claim for an earlier effective date for the grant of nonservice-connected pension benefits.  In an April 2014 Order, the United States Court of Appeals for Veterans Claims granted a Joint Motion for partial remand, remanding the matter to the Board for action consistent with the terms of the joint motion.

Also, in September 2013, the Board reopened the claim for service connection for a psychiatric disorder and remanded the other issues except for the earlier effective date issue.   The Board finds that there has been substantial compliance with the mandates of the September 2013 remand and will proceed to adjudicate the appeal.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The additional evidence presented since the June 1991 rating decision that denied service connection for diabetes mellitus is duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

2.  A psychiatric disability was not manifest during active service, a psychosis was not manifest within one year of discharge from active service, and there is no competent evidence relating a diagnosed psychiatric disability to the Veteran's active service.

3.  There is no evidence that the Veteran has a diagnosed headache disability.

4.  The Veteran's sarcoidosis is not manifested by FEV-1 of 40 to 55 percent of what is predicted; FEV-1/FVC between 40 and 55 percent of what is predicted; DLCO (SB) 40 to 55 percent of what is predicted; or  maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  There was no evidence of cor pulmonale, cardiac involvement with congestive heart failure, fever, or weight loss.

5.  The Veteran refused to report for a VA examination scheduled to address the current severity of service-connected sarcoidosis and obtain an opinion as to the etiology of his psychiatric and headaches disability and to address his claim for a TDIU.  

6.  Correspondence dated January 30, 2009 is liberally construed as an informal claim for VA nonservice-connected pension benefits.  



CONCLUSIONS OF LAW

1.  The June 1991 rating decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  New and material evidence has not been received, and the criteria for reopening the claim for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156, 3.655 (2013).

3.  The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.655 (2013).

4.  The criteria for service connection for a headache disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2013).

5.  The criteria for a rating in excess of 30 percent for sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.97, Diagnostic Codes 6600-6846 (2013).

6.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2013). 

7.  The criteria for an effective date of January 30, 2009, but not earlier, for the award of nonservice-connected pension benefits have been met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

With regard to the appeal of the effective date assigned following the grant of entitlement to nonservice-connected pension benefits, once pension entitlement was granted, the claim was substantiated, additional notice was not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to this claim.  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in February 2009, March 2009, and September 2013.  Those letters also discussed the specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons and basis for the prior denial of his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the May 2014 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  There is no indication that there is any outstanding evidence that is not associated with the record.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

If the Veteran fails to report for a VA examination, the Board will rate the Veteran's disability according to the evidence of record.  38 C.F.R. § 3.655(b) (2013).  The Veteran has notified VA that he is not willing to attend a VA examination and would only consider attending an examination if the examination was scheduled at a private facility.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board has no legal recourse but to decide the Veteran's claim on basis of the existing record.  38 C.F.R. § 3.655 (2013).  Further, as the Veteran refused to report for scheduled examinations, the remand request has been completed to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no indication that there is any relevant evidence outstanding in these claims outside of what has been associated with the record, and the Board will proceed with consideration of the appeals.

New and Material Evidence

A June 1991 RO rating decision denied service connection for diabetes mellitus.  The Veteran did not appeal that decision and it is final.  38 U.S.C.A. § 7105(c) (West 2002).  Accordingly, the Board must now consider the question of whether new and material evidence has been received to reopen that claim because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

At the time of the June 1991 final decision, the RO denied the claim for service connection on the basis that there was no evidence that the Veteran had been diagnosed with diabetes mellitus prior to 1989, and that there was no evidence that the Veteran had diabetes mellitus related to or aggravated by service-connected sarcoidosis.  At the time of the June 1991 rating decision, the RO considered the Veteran's service treatment records, private and VA medical records, and his statements.  The record showed that May 1989 laboratory results were evaluated and the Veteran was assessed with rule out diabetes mellitus.  The Veteran was found later that same month to have diabetes mellitus.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record. That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The evidence added to the claims file since the final June 1991 rating decision include private and VA medical records and Social Security Administration (SSA) disability benefits records showing that the Veteran is diagnosed with diabetes mellitus, and that it is often not well-controlled.  

The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim. 38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that while the appellant has submitted new evidence, it does not relate to any unproven element of the previously denied claim. Moreover, the Board does not find that the new evidence provides a more complete picture of the circumstances surrounding the Veteran's service, his diabetes mellitus, or any relationship to service-connected sarcoidosis.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  No competent evidence has been submitted relating the Veteran's diabetes mellitus to service or service-connected sarcoidosis.  Therefore, the Board finds that the low threshold for reopening the claim has not been met. 

The Board acknowledges that the lay statements and VA, private, and SSA medical records that have been added to the appellant's claims folder constitute new evidence because they were not previously considered by VA decision makers. Nevertheless, the Board finds that newly submitted evidence is not material as it does not pertain to any unestablished fact necessary to substantiate the appellant's previously denied claim.  The evidence does not at least raise the possibility that, when considered with other evidence of record, and when presumed credible for the purpose of determining whether it is material, it would trigger a duty to provide a medical opinion for the issue of entitlement to service connection for diabetes mellitus.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  There is no new evidence suggesting that the appellant has diabetes mellitus related to service or service-connected sarcoidosis, , the element missing at the time of the final June 1991 RO decision.  The Board notes that no VA treating provider or other physician has related the appellant's diabetes mellitus to service or his service-connected sarcoidosis.  In this case, the new evidence does not contain competent evidence linking the appellant's diabetes mellitus to service or to his service-connected sarcoidosis.  Therefore, the Board finds that evidence is not material because it does not create a reasonable possibility of substantiating the claim.

The Board notes that a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, in this case the appellant is not competent to provide evidence as to more complex medical questions, such as to the diagnosis of diabetes mellitus that may be related to his service or his service-connected sarcoidosis.  The Veteran's newly submitted statements relating diabetes mellitus to sarcoidosis are cumulative of those previously considered by VA. 

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for diabetes mellitus is not reopened. Annoni v. Brown, 5 Vet. App. 463 (1993).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including psychosis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during that service. That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice.  Rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which include psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability as is contemplated under 38 C.F.R. § 3.303(a).  However, headaches are not listed as a chronic disease in 38 C.F.R. § 3.309(a).  Therefore, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim for service connection for a headache disability.

Psychiatric Disability

The service medical records are negative for any complaints, findings, or treatment for any psychiatric disabilities.  VA outpatient treatment reports show treatment for various psychiatric disabilities including PTSD and depression.  The private treatment reports from S. Afridi, M.D., show treatment for depression. 

VA examination reports dated in May 1982, May 1984, May 1986, May 1988, June 1990, and November 1991 do not include any objective findings related to any psychiatric disabilities.  However, the Veteran reported that he was very irritable and depressed during a May 1988 VA examination and that he had depression and "grave mental strain" at the November 1991 VA examination.

VA medical records note that the Veteran was assessed with depressive disorder in March 2003.  

A May 2003 psychiatry record notes that the Veteran had some extreme stress from multiple sources including divorce, trouble at work, and conflict with a lending agency regarding his home.  He had become sleepless and increasingly worried and depressed, coupled with anger.  The impression was depression, not otherwise specified, with paranoid ideation. 

Private medical records dated from January to June 2005 from S. N. Afridi, M.D. note that the Veteran was assessed with depression, noting that work-related stress was aggravating his depression.  

An April 2005 VA psychiatry record notes that the Veteran had a history of depression.  He stated he was molested at the age of four by a relative who was now in jail.  The Veteran has been prescribed medication for the past two months.   He stated he used one to two joints of marijuana on Friday nights, half a gram of cocaine a month and drank a 6-pack to 12-pack of alcohol every weekend, with some use during the weekdays.  The impression was substance induced mood disorder, alcohol and substance abuse.  

VA medical records show that the Veteran was assessed with unspecified paranoid state, paranoia. 

A June 2005 VA psychiatry record shows that the Veteran was very angry with his job situation.  It was also noted that the Veteran was going through a divorce.  He denied drug and alcohol use.  The impression was depression.  

In a July 2006 statement in support of a claim for PTSD, the Veteran noted the date of the incident in early childhood was approximately 1957, when he was molested.  He described being devastated by the diagnosis of sarcoidosis in service and stated that he feared for his life and continued to do so.  

Subsequent VA medical and private medical records show that the Veteran received treatment for depression and depressive disorder in 2006. 

SSA records show that the Veteran was found disabled beginning in July 2006 and the primary diagnosis was schizophrenic, paranoid, and other functional psychotic disorders. 

An October 2006 private psychologist evaluated the Veteran for purposes of SSA disability benefits.  The Veteran discussed a various of incidents, separate from his active service, as the causes for his psychiatric symptoms such as being molested as a child and being abused by "society".  However, the Veteran failed to include his active service as a cause for his symptoms or in any way relate his symptoms to any event, disease, or injury occurring in service.  The diagnosis was delusional disorder, consider PTSD, polysubstance abuse, and personality disorder, not otherwise specified with paranoid features.  

With respect to a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, aside from credible evidence of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, and competent evidence of a nexus between current PTSD and a verified in-service stressor.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, there is no evidence of a service-related stressor or that the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a) under DSM-IV.  There has been only a single finding of PTSD, and an indication of rule out PTSD.  However, the stressors that the Veteran has identified are only due to post-service and pre-service events.  There is no evidence of record attributing any diagnosed PTSD to any inservice stressor.

The earliest evidence of complaints of symptoms of a psychiatric disability was in May 1988 when the Veteran stated he was very irritable and depressed, more than 10 years after discharge from his active service. That time period is well beyond the presumptive period for establishing service connection for psychosis as a chronic disease, and the diagnosed disabilities at that time did not include psychosis.  In fact, the Veteran was first found to have a psychosis in 2006,  noted as schizophrenic, paranoid and other functional psychotic disorders, and there is no competent medical opinion of record showing that any symptoms during service or within the presumptive period represented any psychosis.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307 , 3.309 (2013).  The Veteran was first medically diagnosed with depressive disorder in March 2003, more than 15 years after discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, no VA or private medical professional has related any of diagnosed psychiatric disability to service.  

Having carefully reviewed the record, the Board has determined that service connection is not warranted for any psychiatric disorder.  The service medical records are negative for any findings, complaints, or diagnoses of any psychiatric disorder.  While the evidence shows several psychiatric diagnoses after service, the competent and probative evidence of record does not etiologically link any psychiatric disorder to service or any incident during service. 

The Board has considered the Veteran's statements concerning the etiology of this claimed psychiatric disability.  The Veteran is competent to report the onset of symptoms and the circumstances surrounding the onset of symptoms.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to whether he has a psychiatric disorder that is related to service as claimed by the Veteran to be related to his diagnosis of sarcoidosis in service.  Furthermore, the Veteran is not competent to make a psychiatric diagnosis.  Those are medical findings that require medical training and expertise and cannot be made by lay persons.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the diagnosis and etiology of the claimed disability is ultimately too complex a medical question to lend itself to the opinion of a layperson. 

The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that in determining whether statements by a Veteran are credible, it may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the record shows that the Veteran first presented on VA examination in November 1988 with complaints of psychiatric symptoms, more than 10 years following separation from service.  Moreover, the Veteran has not specifically stated at any time that he has experienced symptoms continuously since service. 

In summary, there is no credible evidence of a psychiatric disorder in service, and no credible evidence that any currently present psychiatric disorder is related to service.  The Board finds that the preponderance of the competent evidence of record is against a finding that any psychiatric disability is related to service or any event during service.  As the preponderance of the evidence is against the claim, service connection for a psychiatric disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Headaches

The service medical records are negative for complaints, findings or diagnoses of any headaches, aside from a September 1976 record noting that the Veteran complained of a variety of symptoms, including headache, and was assessed with a cold.  

An October 1988 medical record notes that the Veteran complained of frequent headaches that had been present for a number of years.  

Post-service VA and private medical records fail to document that the Veteran has an actual headache disability.  

The Board recognizes that the Veteran is competent to report a history of headaches, which are capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability. Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this case, there are merely notations of headaches, without any medical indication that the Veteran suffers from an actual headache disability or whether they are symptoms of other conditions.  

While the Veteran is competent to report his observable symptoms, such as pain or discomfort, a diagnosis of an actual headache disability requires medical expertise and is too complex an issue to be susceptible to lay person opinoins.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  The Board finds no evidence of record that the Veteran has specialized medical knowledge to be competent to offer medical opinion as to the etiology of any complaints of headaches which is necessary in this case as that involves a medially complex matter.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). While an examination was scheduled for the Veteran, he refused to appear.  38 C.F.R. § 3.655 (2013).  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board cannot obtain additional medical evidence as to whether a headache disability exists because of the lack of cooperation from the claimant and must adjudicate based on the evidence currently of record.

Accordingly, the Board finds that service connection for a headache disability is not warranted.  The preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently service connected for his sarcoidosis, which is rated analogous to chronic bronchitis pursuant to Diagnostic Codes 6600-6846.  38 C.F.R. § 4.97 (2013). 

Under Diagnostic Code 6846 for sarcoidosis, a 30 percent rating is assigned when there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating is assigned when there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent rating is assigned when there is cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846 (2013).

Bronchitis is rated based on the results of pulmonary function tests.  Under Diagnostic Code 6600, a 30 percent rating is assigned when the Forced Expiratory Volume in one second (FEV-1) is between 56 and 70 percent of what is predicted; when FEV-1/FVC (Forced Vital Capacity) is between 56 and 70 percent of what is predicted; or when Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is between 56 and 65 percent of what is predicted.  A 60 percent rating is assigned when FEV-1 is 40 to 55 percent of what is predicted; when FEV-1/FVC is between 40 and 55 percent of what is predicted; when DLCO (SB) is 40 to 55 percent of what is predicted; or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned when FEV-1 is less than 40 percent of predicted value, or; FEV-1/FVC is less than 40 percent, or; DLCO (SB) is less than 40-percent predicted, or; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2013).

If the DLCO (SB) test is not of record, the rating should be based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  When pulmonary function tests are not consistent with clinical findings, the rating should be based on the pulmonary function tests unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (2013).

Post-bronchodilator studies are required when pulmonary function tests are done for disability rating purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  When evaluating based on pulmonary function tests, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values should be used for rating purposes.  38 C.F.R. § 4.96 (2013).

When there is a disparity between the results of different pulmonary function tests so that the rating would differ depending on which test result is used, use the test result that the examiner states most indicates reflects the level of disability.  If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable rating based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96 (2013).

An August 2009 QTC examination showed bronchial breath sounds with x-ray findings of fibrosis on the left mid lung field and that the cardiac size was normal.  PFT test results showed post bronchodilator FEV-1 was 66 percent and post-bronchodilator FVC was 73 percent.  There was no evidence of cor pulmonale, chronic respiratory failure, pulmonary hypertension or right ventricular hypertrophy.  The Veteran reported shortness of breath, cough, loss of appetite and fatigue, which was exacerbated with strenuous activity.  The Veteran was receiving treatment with tramadol and simvastatin.  He did not require the use of outpatient oxygen therapy.  The Veteran reported the functional impairment of significant shortness of breath with minimal to moderate fatigue.  The examiner noted that the FEV-1 more accurately indicated the severity of the condition and that a DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.

Based on that evidence, the Board finds that a rating greater than 30 percent is not warranted.  There is no evidence that FEV-1 is 40 to 55 percent of what is predicted, that FEV-1/FVC is between 40 and 55 percent of what is predicted, or when DLCO (SB) is 40 to 55 percent of what is predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  Further, there is no evidence of pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  Therefore, the criteria for the next higher 60 percent rating have not been met.

The Veteran was scheduled for a VA examination to assess the current severity of sarcoidosis.  However, he refused to attend the examination.  38 C.F.R. § 3.655 (2013).  At the examination, symptoms would have been elicited from the Veteran, if present, that may have supported the criteria for a higher rating.  As the Veteran, without good cause, refused to cooperate with the scheduling of a VA examination, and as entitlement to a higher rating for the service-connected sarcoidosis cannot be established without a current VA examination, the claim is denied.  38 C.F.R. § 3.655 (2013).  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board also finds that the evidence does not show marked interference with employment, beyond that envisioned by the rating schedule, or frequent hospitalization due to sarcoidosis.  The evidence of record does not show that the sarcoidosis disability is exception such that the schedular rating criteria are inadequate.  There are higher ratings available for respiratory disabilities.  However, the Veteran does not meet the criteria for those higher ratings.  Therefore, the Board finds that the Veteran's disability picture is not exceptional or unusual and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2013).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for sarcoidosis and the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2013). 

The Veteran contends that he is unable to maintain substantially gainful employment due to service-connected disability.  Service connection is currently in effect for sarcoidosis, rated 30 percent.  Thus, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. §4.16(a) , for consideration of a TDIU.  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of a TDIU rating.  38 C.F.R. § 4.16(b) (2013).

An October 2006 SSA evaluation report shows that the Veteran reported he was limited in his ability to work due to his sarcoidosis, mental disabilities, back problems, and high blood pressure.  He stated that he became unable to work in April 2005.  He stated that he stopped working due to unfair labor practices.  The SSA examiner determined that the Veteran did not have the ability to work with others, he was not able to take criticism from supervisors, and could not respond to changes in the work environment.  It was concluded that the Veteran did not retain overall basic work-related mental capacities.  However, the Board notes that the Veteran is not service-connected for a psychiatric disability and that psychiatric disability, cannot form the basis for an award of a TDIU.

The Board does not doubt that the Veteran's service-connected sarcoidosis disability, rated as 30 percent disabling, causes some occupational impairment.  That is the reason that a compensable disability rating is assigned.  To what degree remains in question.  The Veteran failed to report to a scheduled VA examination in conjunction with his appeal.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

With consideration of the Veteran's assertions and the medical evidence that is of record, the preponderance of the evidence is against a finding that the service-connected sarcoidosis renders the Veteran unable to obtain or retain substantially gainful employment.  Therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16(b), for assignment of a TDIU are not met.  Therefore, referral of the TDIU claim for extra-schedular consideration is not warranted.  The Board finds that the preponderance of the evidence is against the claim for a TDIU and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The Veteran filed a claim of entitlement to nonservice-connected person benefits in October 2009.  The claim was granted in a January 2010 rating decision effective October 21, 2009, the date the claim was received by the RO. 

The Veteran contends that he is entitled to an effective date prior to October 21, 2009, for the grant of entitlement to nonservice-connected pension benefits.  Most recently, in an April 2014 Joint Motion for Partial Remand, the parties agreed that the Board did not consider and discuss whether the Veteran's filings in January, February, or March 2009 could be sympathetically read to include an informal claim for nonservice-connected pension.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013); Norris v. West, 12 Vet. App. 413 (1999).

In correspondence received from the Veteran in January 2009, he stated that he was "indigent, homeless, and disable."  He also stated that he "tested positive for P.T.S.D."  He stated that he prayed for "consideration and assistance to the aforementioned facts."

In January 2009, the RO received a VA Form 21-4138, Statement in Support of Claim, in which the Veteran requested an increased rating for service-connected sarcoidosis and also requested service connection for diabetes, secondary to service-connected sarcoidosis.  

In a separate VA form 21-4138, received by the RO in January 2009, the Veteran requested to reopen a claim for service connection for PTSD.  

On January 30, 2009, the Veteran submitted a claim for increased compensation based on unemployability.  He indicated that he last worked in May 2005 and that severe depression prevented him from securing or following any substantially gainful occupation.  

In January 2009, the Veteran submitted letters to the VA Debt Management Center for a formal hardship request.  In February 2009, the Veteran's representative submitted a request for a waiver of overpayment.  

In March 2009, the RO received duplicate copies of VA Forms 21-4138 dated in 2005 in which the Veteran asserted that he had been mentally, financially, and emotionally damaged by a social worker.  

In a VA Form 21-4138 received in March 2009, dated by the Veteran on March 9, 2009, he stated that he wanted to apply for or reopen claims for any and all rights or laws afforded to him, to include but not be limited to PTSD, severe depression, unemployability, headaches, sarcoid, and diabetics.  He stated that he had been and continued to be homeless, indigent, and disabled.  He stated that the staff at VA were well aware of that fact for years.  "My plight is so dismal staff at the VA are responsible for me not able to work due to confidential medical information disclosed to the United States Postal Service.  These same staff are responsible for me losing my home employment my dignity and my good name."   

In March 2009, the Veteran's submitted a statement in support of a claim for service connection for PTSD.  

On October 21, 2009, the RO received a letter from the Veteran's representative requesting entitlement to nonservice-connected pension.   At that time, a completed VA Income-Net Worth Form and employment statement was also submitted.  

A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013). 

The law generally requires VA to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robertson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In viewing the circumstances and facts specific to the claim, the Board liberally construes the January 30, 2009, correspondence, in which the Veteran indicated that he last worked in May 2005 and that severe depression prevented him from securing or following any substantially gainful occupation, as an informal claim also for nonservice-connected pension benefits.  The Board notes that depression was the basis for the grant of nonservice-connected pension benefits in the January 2010 rating decision.  

However, there is no legal basis for the assignment of an even earlier effective date.  There is no evidence prior to January 30, 2009, that the Board finds, even with a sympathetic review, constitutes an informal or formal claim for nonservice-connected pension benefits.  The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2002).

In addition, where disability pension entitlement is established based on a claim received by VA on or after October 1, 1984, the pension award may not be effective prior to the date of receipt of the pension claim unless the Veteran specifically claims entitlement to retroactive benefits.  The claim for retroactivity may be filed separately or included in the claim for disability pension, but it must be received by VA within one year from the date on which the Veteran became permanently and totally disabled.  38 C.F.R. § 3.151(b) (2013).

If within one year from the date on which the Veteran became permanently and totally disabled, he files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which he became permanently and totally disabled, whichever is to his advantage.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented filing the claim.  38 C.F.R. § 3.400(b)(1)(ii)(B) (2013).

In this case, the Veteran did not file a specific claim seeking retroactive benefits.  Even if he had filed a claim specifically seeking retroactive benefits, the Veteran has not submitted evidence to show that within one year from the date on which he became permanently and totally disabled, he filed a claim for a retroactive award and established that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled.  There is no evidence of record indicating that the Veteran was incapacitated and unable to file a claim. 

Accordingly, the Board finds that an effective date of January 30, 2009, but not earlier, for nonservice-connected pension benefits is warranted.  The preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the request to reopen a claim for service connection for diabetes mellitus is denied.
 
Entitlement to service connection for a psychiatric disability is denied.

Entitlement to service connection for headaches is denied.

Entitlement to a rating in excess of 30 percent for sarcoidosis with restrictive lung disease is denied.

Entitlement to a TDIU is denied.

An earlier effective date of January 30, 2009, but not earlier, for the award of nonservice-connected pension benefits is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


